Fuchsberg, J.
(dissenting). The order should be affirmed for reasons stated in Justice John T. Casey’s opinion for a unanimous Appellate Division. In so saying, I would reiterate that there can be no quarrel with the general proposition that all children, regardless of the circumstances of their birth, “may suffer as much from the loss of a parent as a child born within wedlock or an illegitimate later acknowledged” (Weber v Aetna Cas. & Sur. Co., 406 US 164, 169). The statute here, however, does no more than facilitate the determination of the necessary predicate that the injured or deceased worker is indeed the parent of the child who presents a derivative claim for benefits under the Workers’ Compensation Law.
Judges Gabrielli, Wachtler and Meyer concur with Chief Judge Cooke; Judge Fuchsberg dissents and votes
*511to affirm in a separate opinion in which Judges Jasen and Jones concur.
Order reversed, etc.